                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

VOTE SOLAR, ET AL.,

       Plaintiffs,

       vs.                                                         Civ. No. 19-753 JAP/CG

CITY OF FARMINGTON

       Defendants.

                         MEMORANDUM OPINION AND ORDER

       On October 30, 2019, Defendant City of Farmington requested that the Court take judicial

notice of certain administrative proceedings in support of its PARTIAL MOTION TO DISMISS

FOR LACK OF SUBJECT MATTER JURISDICTION (“Partial Motion”) (Doc. No. 11). See

DEFENDANT CITY OF FARMINGTON’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT

OF ADDITIONAL BRIEFING IN SUPPORT OF DEFENDANT’S PARTIAL MOTION TO

DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION (Doc. No. 33) (“Request”).

Defendant has thus far requested judicial notice of: (1) Exhibit A from the Partial Motion, a copy

of Federal Energy Regulatory Commission (FERC) Order, Vote Solar Initiative v. Mont. Pub. Serv.

Comm’n, Order Dismissing Complaint, 157 FERC ¶ 61,080 (2016); (2) Exhibit B from the Partial

Motion, a copy of FERC Order, Vote Solar Initiative v. Mont. Pub. Serv. Comm’n, Order Denying

Reconsideration, 158 FERC ¶ 61,032 (2017); (3) Exhibit C from the Partial Motion, “Protest or,

in the Alternative, Answer of the Farmington Electric Utility System", Michael Eisenfeld, et al.,

FERC Docket No. EL19-67-000, May 17, 2019; (4) Exhibit A from the Request, a copy of FERC

Order, Policy Statement Regarding the Comm’n’s Enforcement Role Under Section 210 of the

Public Utility Regulatory Policies Act of 1978, 23 FERC ¶ 61,304 (1983); (5) Exhibit B from the

Request, a copy of FERC Order, Small Power Prod. and Cogeneration Facilities – Rates and
Exemptions, Final Rule Regarding the Implementation of Section 210 of the Pub. Util. Regulatory

Policies Act of 1978, Order No. 69, 10 FERC ¶ 61,150 (1980); and (6) Exhibit C from the Request,

a copy of FERC Order, Cal. Pub. Util. Comm’n, 133 FERC ¶ 61,059 (2010).

       While generally a court does not look to facts outside the record on a motion to dismiss,

“facts subject to judicial notice may be considered in a Rule 12(b)(6) motion without converting

the motion to dismiss into a motion for summary judgment.” Tal v. Hogan, 453 F.3d 1244, 1265

n. 24 (10th Cir. 2006) (citing Grynberg v. Koch Gateway Pipeline Co., 390 F.3d 1276, 1278 n. 1

(10th Cir. 2004)). A court may take judicial notice of “a fact that is not subject to reasonable

dispute because it: (1) is generally known within the trial court’s territorial jurisdiction; or (2) can

be accurately and readily determined from sources whose accuracy cannot reasonably be

questioned.” Fed. R. Evid. 201(b). “[F]ederal courts, in appropriate circumstances, may take notice

of proceedings in other courts, both within and without the federal judicial system, if those

proceedings have a direct relation to matters at issue.” St. Louis Baptist Temple, Inc. v. Fed.

Deposit Ins. Corp., 605 F.2d 1169, 1172 (10th Cir. 1979). Additionally, “a court may . . . take

judicial notice, whether requested or not . . . of its own records and files, and facts which are part

of its public records.” Id. The Court agrees that Defendant’s requested exhibits are appropriate

items for judicial notice because FERC orders and proceedings are public records related to matters

in issue. Accordingly, the Court will take notice of Defendant’s exhibits.

       The Court’s notice does not, however, turn the content of the FERC orders or filings into

indisputable facts. “On a Rule 12(b)(6) motion to dismiss, when a court takes judicial notice of

another court’s opinion, it may do so ‘not for the truth of the facts recited therein, but for the

existence of the opinion, which is not subject to reasonable dispute over its authenticity.’” The

Estate of Lockett by & through Lockett v. Fallin, 841 F.3d 1098, 1111 (10th Cir. 2016) (quoting



                                                   2
Lee v. City of L.A., 250 F.3d 668, 690 (9th Cir. 2001)). The Court simply recognizes that the FERC

orders and filings exist, and that the arguments or conclusions made within them exist as well. The

Court will not take FERC’s legal conclusions as facts when deciding dispositive matters in this

case.

        IT IS THEREFORE ORDERED that DEFENDANT CITY OF FARMINGTON’S

REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF ADDITIONAL BRIEFING IN

SUPPORT OF DEFENDANT’S PARTIAL MOTION TO DISMISS FOR LACK OF SUBJECT

MATTER JURISDICTION (Doc. No. 33) and DEFENDANT CITY OF FARMINGTON’S

REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF PARTIAL MOTION TO DISMISS FOR

LACK OF SUBJECT MATTER JURISDICTION (Doc. No. 11) are GRANTED.




                                             _______________________________________
                                             SENIOR UNITED STATES DISTRICT JUDGE




                                                3
